                                                                                            FILED
                                                                                   2020 Mar-12 PM 04:56
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

  DEMITRIUS WAYNE                        )
  ALEXANDER,                             )
                                         )
         Petitioner,                     )
                                         ) Case No.: 2:19-cv-00930-RDP-SGC
  v.                                     )
                                         )
  WARDEN HEADLEY, et al.,                )
                                         )
         Respondents.                    )

                           MEMORANDUM OPINION
       On February 13, 2020, the Magistrate Judge entered a report (Doc. 12)

recommending that the petition for a writ of habeas corpus filed pursuant to 28

U.S.C. §2254 by Demitrius Wayne Alexander be denied. (Doc. 12). Petitioner filed

timely objections to the Report and Recommendation. (Doc. 13). For the reasons

discussed below, Petitioner’s objections are due to be overruled.

       First, Petitioner objects to the Magistrate Judge’s recitation of the background

and procedural history of his claims. (Id. at 2). He complains that the Magistrate

Judge did not address the facts underlying his conviction in full depth and reported

factual inaccuracies. (Id.). The only specific information Petitioner alleges that the

Magistrate Judge excluded from the Report and Recommendation is that (1) no

crime scene tape was used at the site where the victim’s body was found, and (2) a

comparison of crime scene integrity reports with investigators’ trial testimony
demonstrates inconsistencies in the times investigators allegedly entered and left the

site. (Id.). But, none of this information (even if it were true) alters the Magistrate

Judge’s recommendations regarding the disposition of Petitioner’s claims.

Accordingly, it was unnecessary for the Magistrate Judge to include that information

in the Report and Recommendation.

      The single alleged “inaccuracy” Petitioner specifies in his objections is that

while the Magistrate Judge stated that the victim’s body was found on January 15,

2009, the police did not find the body until January 16, 2009. (Id.). In fact, the

victim’s body was found on January 15, 2009 by several high school boys. (Doc. 7-

9 at 181-83). Those boys reported their finding to law enforcement officers on

January 16, 2009, and that is the date when law enforcement officers located the

body. (Doc. 7-10 at 11, 19). So, the Magistrate Judge’s statement regarding when

the victim’s body was found is not factually inaccurate.               And, even more

importantly, the date on which the body was found is immaterial to the Magistrate

Judge’s recommendations regarding disposition of Petitioner’s claims.

      Second, Petitioner objects that the Magistrate Judge did not address the

absence of a warrant to search a filing cabinet located in a storage unit rented by

Petitioner’s mother to hold his possessions. (Doc. 13 at 2-3).1 However, as the



      1
         Petitioner asserts two objections in this regard, which were addressed as a single
objection.
                                            2
Magistrate Judge correctly determined, any claim that a search or seizure violated

Petitioner’s Fourth Amendment rights does not provide a basis for federal habeas

relief because Petitioner had the opportunity to fully and fairly litigate the claim in

state court. (Doc. 12 at 13 n.10). Further, the Magistrate Judge also correctly

determined that Petitioner’s presentation of this Fourth Amendment issue involving

the filing cabinet was barred, either by the doctrine of procedural default or because

the claim was meritless (based upon the standard of review applicable in a federal

habeas proceeding). (Id. at 8-20).

      Third, Petitioner objects that the Magistrate Judge did not address his

contention that the prosecution’s introduction at trial of certain song lyrics was

prejudicial. (Doc. 13 at 4). But that argument misses the mark. The Magistrate

Judge addressed this claim and correctly determined it was either procedurally

defaulted or without merit. (Doc. 12 at 18 n.13).

      Fourth, Petitioner objects that the Magistrate Judge recharacterized his claims

and did not address the merits of all his claims. (Doc. 13 at 4). Petitioner has not

explained why he believes the Magistrate Judge recharacterized his claims. (See

id.). The court understands that his use of the term “recharacterized” relates to the

Magistrate Judge’s approach to analyzing his claims. That is, the Magistrate Judge

addressed his ineffective assistance claim (involving the search of the storage unit

and its contents) as presenting two arguments: (1) Petitioner’s contentions


                                          3
surrounding the discovery of the song lyrics in a filing cabinet in the storage unit,

and (2) his other contentions about other aspects of the search of the storage unit and

its contents. The Magistrate Judge divided Petitioner’s ineffective assistance of

counsel arguments into those challenging what his trial counsel did (or did not do)

and those complaining about the actions (or inactions) of his appellate counsel. But,

this division was necessary to allow for the proper analysis of Petitioner’s

constitutional challenges.    Moreover, because the Magistrate Judge correctly

determined that certain of Petitioner’s claims were procedurally defaulted, it was

unnecessary for the report to address the merits of those claims.

      Fifth, Petitioner objects to the Magistrate Judge’s determination that he is not

entitled to an evidentiary hearing. (Id.). He asserts that a hearing is necessary to

resolve disputed facts. (Id.). That argument is without merit. The Magistrate

Judge’s recommendations do not rely on any disputed facts.             Therefore, the

Magistrate Judge correctly determined that Petitioner is not entitled to an evidentiary

hearing. (Doc. 12 at 20).

      Sixth, Petitioner contends he requires counsel and a firearms expert to test the

“alleged” murder weapon. (Doc. 13 at 4). But, as the Magistrate Judge correctly

determined, Petitioner’s claims are either procedurally defaulted or meritless based

on the record. Petitioner is not entitled to the appointment of counsel or an expert.

See Johnson v. Avery, 393 U.S. 483, 487 (1969) (“In most federal courts, it is the


                                          4
practice to appoint counsel in post-conviction proceedings only after a petition for

post-conviction relief passes initial judicial evaluation and the court has determined

that issues are presented calling for an evidentiary hearing.”); 18 U.S.C. §

3006A(a)(2)(B) (authorizing discretionary appointment of counsel in federal habeas

proceeding prior to evidentiary hearing if “the interests of justice so require”).

      Seventh, Petitioner objects to the Magistrate Judge’s determination that his

claim asserting that a conflict of interest tainted his trial does not warrant further

consideration because he raised the claim for the first time in his reply brief. (Doc

13 at 5). According to Petitioner, the claim is based on newly discovered evidence.

But this newly discovered “evidence” relates to a case decision that Petitioner

contends provides legal support for his claim. He discovered and presented his

arguments about that court opinion after he filed his federal habeas petition. (Id.).

Legal research does not constitute newly discovered evidence warranting

consideration of a claim raised for the first time in a reply brief.

      Finally, Petitioner objects to the Magistrate Judge’s finding that he did not

present certain of his claims in his Rule 32 petition. (Doc. 13 at 5). He asserts that

he presented the claims in a motion for reconsideration and a motion to amend,

which was filed in the state trial court. (Id.). But, the trial court denied those requests

for relief, and the Alabama Court of Criminal Appeals held the claims were

procedurally barred because they were not properly presented to the trial court. The


                                            5
Magistrate Judge correctly determined that these claims were indeed procedurally

defaulted.

       For the all these reasons, the court OVERRULES Petitioner’s objections.

After careful consideration of the record in this case and the Magistrate Judge’s

report, the court ADOPTS the report of the Magistrate Judge and ACCEPTS her

recommendations. In accordance with the recommendation, the court finds that the

petition for a writ of habeas corpus filed pursuant to 28 U.S.C. §2254 by Demitrius

Wayne Alexander is due to be DENIED. Furthermore, because the petition does

not present issues that are debatable among jurists of reason, a certificate of

appealability is also due to be DENIED. See 28 U.S.C. § 2253(c); Slack v.

McDaniel, 529 U.S. 473, 484-85 (2000); Rule 11(a), Rules Governing § 2254

Proceedings.

      A separate order will be entered.

      DONE and ORDERED this March 12, 2020.



                                      _________________________________
                                      R. DAVID PROCTOR
                                      UNITED STATES DISTRICT JUDGE




                                          6
